Title: To James Madison from Edmund Pendleton, [3 July] 1789
From: Pendleton, Edmund
To: Madison, James


[3 July 1789]
… The question concerning the power of removing Officers was important, and twas much better to investigate it fully, tho’ at the expense of a weeks discussion, than take a wrong step in it. I concur in sentiment with the decision. The Argument that the Power of removal should follow that of Creation has weight, but is abundantly overballanced by the objection that an Executive Officer might intrench himself behind a party in the Senate, setting at defiance the Control of the President & impeachment of the House of Representatives.…
